Case 4:17-cv-00893-ALM Document 176-2 Filed 01/04/19 Page 1 of 4 PageID #: 6802




                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

 HUAWEI TECHNOLOGIES CO., LTD., a
 Chinese corporation, and FUTUREWEI
 TECHNOLOGIES, INC., a Texas corporation,

                 Plaintiffs,                          The Honorable Amos L. Mazzant, III

         vs.                                          Civil Action No. 4:17-cv-00893 ALM

 YIREN RONNIE HUANG, an individual, and                          FILED UNDER SEAL
 CNEX LABS, INC., a Delaware corporation,

                 Defendants.


  DECLARATION OF JEFFREY LAU IN SUPPORT OF DEFENDANTS' MOTION TO
  RECONSIDER DENIAL OF DEFENDANTS’ REQUEST TO COMPEL PLAINTIFFS
     TO PRODUCE DOCUMENTS RELATED TO HUAWEI_TX_0001452 AND
   HUAWEI_TX_0001453 AND CNEX RELATED COMMUNICATIONS WITH THE
                   CHINESE GOVERNMENT (DKT. 168)

         I, Jeffrey Lau, declare as follows:

         1.      I am an attorney at the law firm of Farella Braun + Martel LLP, counsel for

 Defendants Yiren “Ronnie” Huang and CNEX Labs, Inc. I have personal knowledge of the

 matters in this declaration, and if I were called as a witness, I would and could competently

 testify as to them.

         2.      I submit this declaration in support of Defendants’ Motion to Reconsider Denial

 of Defendants’ Request to Compel Plaintiffs to Produce Documents Related to

 HUAWEI_TX_0001452 and HUAWEI_TX_0001453 and CNEX Related Communications with

 the Chinese Government (Dkt. 168).

         3.      Attached as Exhibit A is a copy of HUAWEI_TX_0001452 and its certified

 translation (filed under seal). The metadata produced with this document states that




 LAU DECL ISO DEFENDANTS' MOTION TO RECONSIDER                                                 Page | 1
Case 4:17-cv-00893-ALM Document 176-2 Filed 01/04/19 Page 2 of 4 PageID #: 6803




        4.         Attached as Exhibit B is a copy of HUAWEI_TX_0001453 and its certified

 translation (filed under seal). The metadata produced with this document states that



               .

        5.         Plaintiffs produced HUAWEI_TX_0001452 and HUAWEI_TX_0001453 as

 standalone documents. These documents were not part of any document family—i.e., they were

 not produced as part of an email chain or any other formal grouping of documents.

        6.         Attached as Exhibit C is a copy of the translation certificate from Morningside

 IP, dated July 22, 2018, for the translations of HUAWEI_TX_0001452 and

 HUAWEI_TX_0001453.

        7.         Attached as Exhibit D is a copy of Plaintiffs’ Responses and Objections to

 Defendants’ Notice of 30(b)(6) Deposition of Plaintiffs, dated December 12, 2018.

        8.         Attached as Exhibit E is a true and correct copy of Plaintiffs’ Rule 26(A) First

 Supplemental Disclosures, dated November 30, 2018 (filed under seal).

        9.         Attached as Exhibit F is copy of Defendant CNEX Lab, Inc.’s and Yiren

 “Ronnie” Huang’s Fourth Supplemental Objections and Responses to Plaintiffs’ First Set of

 Interrogatories (filed under seal), dated December 18, 2018.

        10.        Attached as Exhibit G is a copy of the Investigate Report on the U.S. National

 Security Issues Posed by Chinese Telecommunications Companies Huawei and ZTE, a report by

 Chairman Mike Rogers and Ranking Member C.A. Dutch Ruppersberger of the Permanent

 Select Committee on Intelligence, U.S. House of Representatives, 112th Congress, dated October




 LAU DECL ISO DEFENDANTS' MOTION TO RECONSIDER                                                  Page | 2
Case 4:17-cv-00893-ALM Document 176-2 Filed 01/04/19 Page 3 of 4 PageID #: 6804




 8, 2012. The report is also available online at

 https://intelligence.house.gov/sites/intelligence.house.gov/files/documents/huawei-

 zte%20investigative%20report%20(final).pdf (last accessed January 3, 2019).

        11.     Attached as Exhibit H is a copy of a report by the White House Office of Trade

 and Manufacturing Policy entitled “How China’s Economic Aggression Threatens the

 Technologies and Intellectual Property of the United States and the World,” dated June 2018.

 The report is also available online at https://www.whitehouse.gov/wp-

 content/uploads/2018/06/FINAL-China-Technology-Report-6.18.18-PDF.pdf (last accessed

 January 3, 2019).

        12.     Attached as Exhibit I is a copy of a letter from Jeffrey Fisher to Andrew

 Boutrous, Elizabeth Forrest, Jesse Coleman, and Clyde Siebman, dated October 30, 2018.

        13.     Attached as Exhibit J is a copy of a letter from Jesse Coleman to Jeffrey Fisher,

 dated November 2, 2018.

        14.     Attached as Exhibit K is a copy of a letter from Jeffrey Lau to Jesse Coleman,

 dated November 6, 2018.

        15.     The parties met and conferred regarding Defendants’ document requests, as

 reflected in Exhibits I, J, and K, on November 20, 2018.

        16.     Attached as Exhibit L is a copy of HUAWEI_TX_0000466 (filed under seal).

        17.     Attached as Exhibit M is a copy of HUAWEI_TX_0168182 (filed under seal).

        18.     Attached as Exhibit N is a copy of HUAWEI_TX_3135973 (filed under seal).

        19.     Attached as Exhibit O is a copy of HUAWEI_TX_3135975 (filed under seal).

 Exhibit O was produced as an attachment to the email attached at Exhibit N.




 LAU DECL ISO DEFENDANTS' MOTION TO RECONSIDER                                              Page | 3
Case 4:17-cv-00893-ALM Document 176-2 Filed 01/04/19 Page 4 of 4 PageID #: 6805




        I declare under penalty of perjury under the laws of the State of California that the

 foregoing is true and correct.

        Executed this 4th day of January, 2019, at San Francisco, California.



                                                      /s/ Jeffrey Lau
                                                      Jeffrey Lau




 LAU DECL ISO DEFENDANTS' MOTION TO RECONSIDER                                                  Page | 4
